TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00554-CV


Ricky Brian Beaver and Beaver Investments, LLP, Appellants

v.

Brian and Jeneen Schloz, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN302334, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Because appellants' brief is overdue, we will dismiss this appeal for want of
prosecution.  In this interlocutory appeal from the grant of a temporary injunction, the clerk's record
was filed on September 19, 2003, and the reporter's record was filed on September 30, 2003. 
Appellants' brief was thus originally due in this accelerated appeal on October 20, 2003.  See Tex.
R. App. P. 38.6(b).  Appellants sought and received three extensions of time to file their brief.  The
last extension set the due date as December 2, 2003.
	Having received no brief or further motion to extend the time to file a brief, the clerk
of this Court on January 20, 2004 notified appellants by letter that their brief was overdue and that
this Court could dismiss the appeal for want of prosecution if appellants did not respond by January
30, 2004.  This Court has received no brief or other response to this letter.

	We dismiss this appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).


  
					Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Dismissed for Want of Prosecution
Filed:   February 12, 2004